                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                 )
 UNITED STATES SECURITIES                        )
 AND EXCHANGE COMMISSION,                        )
                                                 )
                       Plaintiff,                )       Civil Action No. 18-cv-5587
                                                 )
 v.                                              )       Judge John Z. Lee
                                                 )
 EQUITYBUILD, INC., EQUITYBUILD                  )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                  )
 and SHAUN D. COHEN,                             )
                                                 )
                       Defendants.               )
                                                 )

                RECEIVER'S TENTH MOTION TO CONFIRM THE
         SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE OF
          CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

       Kevin B. Duff, as receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.

("EquityBuild"), EquityBuild Finance, LLC ("EquityBuild Finance"), their affiliates, and the

affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively, the “Receivership

Defendants”), respectfully moves for approval of the sale of certain real estate and for the

avoidance of certain mortgages, liens, claims, and encumbrances.

       To the extent that this motion makes reference to "secured" interests or "released"

mortgages, those references are descriptive only and not intended as representations that the

subject security instruments have been conclusively determined "secured" or "released." This

motion takes no position with respect to the validity or priority of any encumbrance referenced

herein, and the order in which any encumbrances are enumerated in the paragraphs that follow

should not be construed as a finding or opinion regarding such issues.
This Court Authorized The Receiver To Sell Assets Owned By The Receivership Defendants.

       1.      The United States Securities and Exchange Commission filed this case against

EquityBuild, EquityBuild Finance, Jerome Cohen, and Shaun Cohen alleging violations of Section

10(b) of the Securities Exchange Act of 1934 (the "Exchange Act"), 15 U.S.C. § 78j(b), and Rule

10b-5 promulgated thereunder, 17 C.F.R. 240.10b-5, Section 20(a) of the Exchange Act, 15 U.S.C.

§78t(a), Sections 5(a) and 5(c) of the Securities Act of 1933 (the "Securities Act"), 15 U.S.C.

§77e(a) and (c), and Section 17(a) of the Securities Act, 15 U.S.C. §§77q(a).

       2.      In its August 17, 2018 Order Appointing Receiver (Docket No. 16), the Court

assumed exclusive jurisdiction over, and possession of, the assets of the Receivership Defendants,

including EquityBuild and 4533-37 S Calumet LLC, and, by Order entered March 14, 2019

(Docket No. 290), the Court expanded the list of Receivership Defendants to include SSDF1 4611

S Drexel LLC, SSDF4 6217 S Dorchester LLC, SSDF4 7024 S Paxton LLC, SSDF4 7255 S Euclid

LLC, SSDF7 Portfolio 1 LLC, and SSPH Portfolio 1 LLC.

       3.      In the Order Appointing Receiver, the Court conferred upon the Receiver (1) "all

powers, authorities, rights and privileges" theretofore possessed by the principals of the

Receivership Defendants under applicable state and federal law, as well as by the governing

operating and shareholders' agreements, and (2) all powers and authority of a receiver at equity, as

well as all powers conferred upon a receiver under 28 U.S.C. §§ 754, 959, and 1692, and FRCP 66.

(Docket No. 16, ¶ 4)

       4.      The Court further authorized the Receiver to "take all necessary and reasonable

actions to cause the sale" of "all real property in the Receivership Estate, either at public or private

sale, on terms and in the manner the Receiver deems most beneficial to the Receivership Estate,

and with due regard to the realization of the true and proper value of such real property." (Id.)




                                                   2
The Receiver Will Provide Fair, Adequate, And Sufficient Notice Of This Motion To All
Interested Parties.

       5.      In addition to service through the Court’s electronic case filing system, the Receiver

intends to serve a copy of this motion (and the accompanying notice of motion) upon all interested

parties of which he is currently aware by electronic mail (to the extent he possesses an e-mail

address) or by regular mail if he possesses a mailing address but no e-mail address.

       6.      The Receiver will use information obtained from EquityBuild’s records, as well as

communications received during the course of the Receivership, to ensure that contact information

is as complete as reasonably possible.

       7.      A copy of this motion will also be posted on the Receiver’s webpage at

http://rdaplaw.net/receivership-for-equitybuild.

The Receiver Seeks Judicial Confirmation Of The Sales Of Thirteen Apartment Buildings And
A Parcel Of Vacant Land.

       8.      The Receiver seeks judicial confirmation of the sales of the residential apartment

buildings located at 4533-47 South Calumet Avenue, Chicago, Illinois 60653 ("4533-47 South

Calumet"), 4611-15 South Drexel Boulevard, Chicago, Illinois 60653 ("4611-17 South Drexel"),

6217-27 South Dorchester Avenue, Chicago, Illinois 60637 ("6217-27 South Dorchester"), 7024-

32 South Paxton Avenue, Chicago, Illinois ("7024-32 South Paxton"), 7255-57 South Euclid

Avenue, Chicago, Illinois 60649 ("7255-57 South Paxton"), 4317-19 South Michigan Avenue,

Chicago, Illinois 60653 ("4317-19 South Michigan"), 7442-54 South Calumet Avenue, Chicago,

Illinois 60619 ("7442-54 South Calumet"), 7701-03 South Essex Avenue, Chicago, Illinois

("7701-03 South Essex"), 816-22 East Marquette Road, Chicago, Illinois 60621 ("816-22 East

Marquette"), 1422-24 East 68th Street, Chicago, Illinois 60637 ("1422-24 East 68th"), 2800-06

East 81st Street, Chicago, Illinois 60617 ("2800-06 East 81st"), 4750-52 South Indiana Avenue,




                                                   3
Chicago, Illinois 60615 ("4750-52 South Indiana"), and 7840 South Yates Avenue Chicago,

Illinois 60649 ("7840 South Yates").

        9.      The Receiver also seeks judicial confirmation of the sale of a vacant parcel of land

located at 431 East 42nd Place, Chicago, Illinois 60653 ("431 East 42nd").

        10.     On January 24, 2020, as part of a consolidated pleading, the Receiver filed a Sixth

Motion For Court Approval Of The Process For Public Sale Of Real Property By Sealed Bid (the

"Sixth Motion"), and each of the properties identified herein except 431 East 42nd was included

within the scope of that motion. (Docket No. 618)

        11.     The Sixth Motion was granted by Order dated April 1, 2020 (Docket No. 681),

subject, among other things, to the rights of lenders to credit bid for the properties securing their

loans, provided they post a letter of credit in the amount of the bid if the Receiver identifies a bona

fide dispute regarding the validity or priority of their security.

        12.     On May 11, 2020, as part of a consolidated pleading, the Receiver filed an Eighth

Motion For Approval Of The Process For Public Sale Of Vacant Land By Sealed Bid (the "Eighth

Motion") pertaining to 431 East 42nd. (Docket No. 690)

        13.     The Eighth Motion was granted by Order dated June 16, 2020. (Docket No. 717)

        14.     Pursuant to 28 U.S.C. § 2002, a public sale of realty may be made by notice

published “once a week for four weeks prior to the sale in at least one newspaper regularly issued

and of general circulation in the county, state or judicial district of the United States wherein the

realty is situated.”

        15.     Notice of the public sale of the properties subsumed within this motion was

published in the Chicago Sun-Times on July 6, July 13, July 20, and July 27, 2020, and the bid

deadline was August 5, 2020. (See Certificate of Publication, Exhibit 1.)




                                                   4
4533-47 South Calumet

       16.    The Receiver, acting upon the advice of his real estate brokers at SVN Chicago

Commercial LLC ("SVN") and his retained professionals, asked $1,800,000 for 4533-47 South

Calumet.

       17.    After the property was toured by 14 prospective bidders, bids were submitted by

ten prospective purchasers.

       18.    The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer in the amount of $2,120,000 from

Axonas LLC with waivers of due diligence and financing contingencies. (A true and accurate copy

of the Purchase and Sale Agreement is attached at Exhibit 2.)

       19.    Title to 4533-47 South Calumet is vested in 4533-37 S Calumet LLC and clouded

by the following encumbrances of record:

              a.      that certain Mortgage recorded September 8, 2016 as Document No.

       1625250139 made by EquityBuild, Inc. to Annie Chang, as to an undivided 1.72% interest;

       iPlan Group Agent for Custodian FBO Vladimir Matviishin IRA, as to an undivided 1.76%

       interest; Rabbi Dr. Gideon Goldenholz, as to an undivided 1.72% interest; iPlan Group

       Agent for Custodian FBO Joshua Mora IRA, as to an undivided 1.97% interest; iPlan

       Group Agent for Custodian FBO Christopher Mora IRA, as to an undivided 2.31% interest;

       Dee Ann Nason, as to an undivided 1.72% interest; Lorraine K. McClane, as to an

       undivided 1.72% interest; Shengjie LI and Yuye Xu, as to an undivided 1.72% interest;

       Jackie Becker, as to an undivided 0.86% interest; Joyce W. Bak Revocable Trust Joyce

       Becker Bak Trustee, as to an undivided 0.86% interest; Walter Becker, as to an undivided

       3.45% interest; iPlan Group Agent for Custodian FBO Mark Young IRA, as to an

       undivided 1.72% interest; Asians Investing in Real Estate LLC, as to an undivided 1.83%


                                               5
interest; Madison Trust Company Custodian FBO Xuwen Lin IRA Account #M1606034,

as to an undivided 1.72% interest; Harvey Singer, as to an undivided 3.45% interest; Robert

A. Potter, as to an undivided 1.72% interest; Madison Trust Company FBO James

Henderson IRA, as to an undivided 1.38% interest; Eleven St. Felix Street Realty Corp, as

to an undivided 1.72% interest; IRA Trust Services Co. FBO SLM Property Investments

IRA Account #: 5877315203, as to an undivided 1.72% interest; Layne A. Hermansen, as

to an undivided 1.76% interest; Paul N. Wilmesmeier, as to an undivided 0.86% interest;

iPlanGroup Agent for Custodian FBO Darrell Duty IRA, as to an undivided 0.22% interest;

Captain Jack, LLC, as to an undivided 0.69% interest; Douglas & Narine Nebel, as to an

undivided 1.72% interest; Equity Trust Company Custodian FBO Andrew Brooks 401k

Plan, as to an undivided 0.69% interest; Vantage Appraisals, Inc. 401k, as to an undivided

1.90% interest; Denton Real Estate Company Inc. 401k, as to an undivided 3.45% interest;

Baron Real Estate Holdings, LLC, as to an undivided 10.34% interest; iPlanGroup Agent

for Custodian FBO William Jack Needham IRA Account#3300944, as to an undivided

5.84% interest; Optima Property Solutions LLC, as to an undivided 2.41% interest; New

Move Ventures Inc., as to an undivided 2.41% interest; Charles Savona, as to an undivided

1.72% interest; The Entrust Group Inc. FBO Patrick Sheehan IRA #11011, as to an

undivided 1.72% interest; iPlanGroup Agent for Custodian FBO David Trengove IRA

Account #3300951, as to an undivided 6.90% interest; Tierra Buena, LLC, as to an

undivided 2.59% interest; Russ Moreland, as to an undivided 1.72% interest; Quest IRA,

Inc. FBO Steven C. Noss IRA#12201-11, as to an undivided 1.72% interest; Louis Liu, as

to an undivided 1.72% interest; Hoang-Small Trust, as to an undivided 1.72% interest;

Bluebridge Partners Limited, as to an undivided 3.45% interest; Rajitha Dundigalla, as to




                                         6
          an undivided 1.72% interest; Double Portion Foundation, as to an undivided 1.38%

          interest; iPlan Group Agent for Custodian FBO Brett Burnham, as to an undivided 2.76%

          interest; and Big Bean, LLC, as to an undivided 3.45% interest, to secure a note in the

          originally stated principal amount of $2,900,000.00;

                 b.     that certain Mortgage and that certain Assignment of Rents recorded

          February 23, 2017 as Document Nos. 1705429017 and 1705429018 made by 4533-37 S.

          Calumet LLC to BMO Harris Bank N.A., to secure a note in the originally stated principal

          amount of $3,020,000.00; and

                 c.     that certain lis pendens recorded as Document No. 1818318076 in

          connection with Anson Markwell, as Trustee for the Amark Investment Trust vs.

          EquityBuild, Inc. d/b/a EB EquityBuild Capital, Inc.; Hard Money Company, LLC d/b/a

          Venture Hard Money Capital LLC; EquityBuild Finance, LLC; Jerry J. Cohen; Shaun D.

          Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N. Avers, LLC; SSDF4 701 5th, LLC;

          SSFD4 7024 S. Paxton LLC; SSDF4 7255 S. Euclid, LLC; SSDF5 Portfolio 1, LLC; SSDF7

          Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437 S. Kenwood, LLC; 7026 Cornell, Inc.,

          7109 S. Calumet, LLC; 8100 S Essex, LLC; EB South Chicago 4, LLC and SSPH

          Portfolio 1, LLC, Circuit Court of Cook County, Case No. 18-CH-09098 (the "Markwell

          8076 Lis Pendens").

4611-17 South Drexel

          20.    The Receiver, acting upon the advice of his real estate brokers at SVN Chicago

Commercial LLC ("SVN") and his retained professionals, asked $3,300,000 for 4611-17 South

Drexel.

          21.    After the property was toured by 16 prospective bidders, bids were submitted by

ten prospective purchasers.


                                                  7
       22.    The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer from Shain Realty, LLC to

purchase the property for $4,900,000 with waivers of due diligence and financing contingencies.

(A true and accurate copy of the Purchase and Sale Agreement is attached at Exhibit 3.)

       23.    Title to 4611-17 South Drexel is vested in SSDF1 4611 S Drexel LLC and clouded

by the following encumbrances of record:

              a.      that certain Mortgage recorded June 19, 2017 as document no. 1717018060

       made by 4611-17 S Drexel, LLC to Alton P. Motes Revocable Trust Agreement dated

       12/15/2011, as to an undivided 0.29% interest; Annie Chang, as to an undivided 0.68%

       interest; Braden Galloway, as to an undivided 0.95% interest; Baron Real Estate Holdings,

       LLC, as to an undivided 5.05% interest; Bluebridge Partners Limited, as to an undivided

       2.86% interest; Clarice Recamara, as to an undivided 0.38% interest; Clearwood Funding,

       LLC, as to an undivided 0.95% interest; David M. Harris, as to an undivided 0.99% interest;

       DeeAnn Nason, as to an undivided 0.08% interest; Don Minchow, as to an undivided

       0.57% interest; Duane A. Degenhardt and Linda S. Degenhardt, as to an undivided 2.86%

       interest; EquityBuild, Inc., as to an undivided 10.48% interest; Eco2 Capital Inc 401K, as

       to an undivided 0.95% interest; Ed Bancroft, as to an undivided 0.19% interest; Eleven St.

       Felix Street Realty Corp, as to an undivided 0.95% interest; Endurance Capital

       Management, LLC, as to an undivided 0.95% interest; Francisco Fernandez, as to an

       undivided 1.24% interest; Fredric R. Gottlieb, Revocable Trust, dtd 7/31/08, as to an

       undivided 0.98% interest; Genevieve Giuliana Heger, as to an undivided 0.19% interest;

       Grathia Corporation, as to an undivided 1.90% interest; Grathia Corporation, as to an

       undivided 0.95% interest; Harvey Singer, as to an undivided 0.95% interest; Horizon Trust




                                                8
Company Custodian FBO Terry M. McDonald IRA, as to an undivided 0.95% interest;

Huiyi Yang and Hui Wang, as to an undivided 0.57% interest; iPlan Group Agent for

Custodian FBO Charles Michael Anglin IRA, as to an undivided 1.43% interest; iPlan

Group Agent for Custodian FBO Laura Dimberger IRA, as to an undivided 0.05% interest;

iPlan Group Agent for Custodian FBO Michael Dimberger IRA, as to an undivided 0.16%

interest; iPlan Group Agent for Custodian FBO Paula Levand IRA, as to an undivided

0.46% interest; iPlan Group Agent for Custodian FBO Vladimir Matviishin IRA, as to an

undivided 0.15% interest; iPlanGroup Agent for Custodian FBO Alcalli Sabat IRA, as to

an undivided 0.01% interest; iPlanGroup Agent for Custodian FBO Alcalli Sabat Roth

IRA, as to an undivided 0.07% interest; iPlanGroup Agent for Custodian FBO David

Trengove IRA Account#3300951, as to an undivided 2.86% interest; iPlanGroup Agent

for Custodian FBO Garwood Weatherhead IRA Acct#3421004, as to an undivided 1.09%

interest; iPlanGroup Agent for Custodian FBO Garwood Weatherhead Roth IRA

Acct#3320844, as to an undivided 0.25% interest; iPlanGroup Agent for Custodian FBO

Jyotsna Sharma IRA, as to an undivided 0.48% interest; iPlanGroup Agent for Custodian

FBO Ken Jorgensen IRA #3300832, as to an undivided 2.86% interest; iPlanGroup Agent

for Custodian FBO Laurie A. Connely IRA, as to an undivided 1.52% interest; iPlanGroup

Agent for Custodian FBO Lorenzo Jaquias IRA, as to an undivided 0.41% interest;

iPlanGroup Agent for Custodian FBO Patrick Connely Roth IRA, as to an undivided 0.57%

interest; iPlanGroup Agent for Custodian FBO Terri Shelton IRA #3301003, as to an

undivided 0.91% interest; James Factor, as to an undivided 0.95% interest; James Walsh,

as to an undivided 0.95% interest; John Bloxham, as to an undivided 0.95% interest; John

Witzigrueter, as to an undivided 0.95% interest; Karl R. DeKlotz, as to an undivided 5.71%




                                        9
interest; Kingsley Properties LLC, as to an undivided 0.95% interest; Law office of V.L.

Heger, a professional corporation, as to an undivided 0.95% interest; Madison Trust

Company Custodian FBO Greg Wirth M1608103, as to an undivided 0.14% interest;

Madison Trust Company Custodian FBO Greg Wirth M1608104, as to an undivided 0.24%

interest; Madison Trust Company Custodian FBO Janet Eileen Taylor, as to an undivided

0.58% interest; Madison Trust Company Custodian FBO Lori Moreland Acct # M1606115

Traditional IRA, as to an undivided 0.90% interest; Madison Trust Company Custodian

FBO Lori Moreland Acct # M1606123 Inherited IRA, as to an undivided 0.86% interest;

Madison Trust Company Custodian FBO Lori Moreland Acct # M1606124 Roth IRA, as

to an undivided 0.19% interest; Madison Trust FBO Russell R. Moreland IRA, as to an

undivided 1.14% interest; Mark P. Mouty, as to an undivided 0.12% interest; Melanie T.

and/or Gary M. Gonzales, as to an undivided 1.90% interest; Michael Kessock, as to an

undivided 1.90% interest; Mike Goldman, as to an undivided 0.15% interest; NBFAR

Investment, LLC, as to an undivided 0.70% interest; New Direction IRA, Inc. FBO James

Anthony Ande IRA, as to an undivided 0.95% interest; Optima Property Solutions, LLC,

as to an undivided 2.00% interest; Pat Desantis, as v to an undivided 4.76% interest; Paul

N. Wilmesmeier, as to an undivided 0.48% interest; Paula Tucker, as to an undivided

0.76% interest; Provident Trust Group LLC FBO Stephen Tang IRA, as to an undivided

1.37% interest; Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA account#15528-11,

as to an undivided 0.95% interest; Ramsey Stephan, as to an undivided 0.18% interest;

Rene Hribal, as to an undivided 5.71% interest; Rene Hribal, as to an undivided 0.63%

interest; Robert A. Potter, as to an undivided 0.48% interest; Samuel Cratis, as to an

undivided 0.52% interest; Stanley Kessock, as to an undivided 0.95% interest; Stephan




                                        10
       Tang, as to an undivided 0.48% interest; Steve Bald, as to an undivided 3.43% interest;

       Steven G. Mouty, as to an undivided 0.43% interest; Susan Tingle, as to an undivided

       0.50% interest; Umbrella Investment Partners, LLC, as to an undivided 0.11% interest;

       United Capital Properties, LLC, as to an undivided 1.14% interest; Vartan Tarachyan,

       Trustee for defined Benefits Pension Plan and 401K Plan, as to an undivided 0.95%

       interest; Vladimir Malviishin, dba Network Expert, as to an undivided 0.95% interest;

       Wisconsin Real Estate Investment Solutions, LLC, as to an undivided 0.85% interest; and

       Wisemove Properties, LLC, as to an undivided 0.95% interest, to secure a note in the

       originally stated principal amount of $5,250,000.00;

              b.      that certain Mortgage recorded December 20, 2017 as Document No.

       1735444073 made by SSDF1 4611 S. Drexel LLC to CBRE Capital Markets, Inc., to

       secure a note in the originally stated principal amount of $3,280,000.00 and last assigned

       to Citibank, N.A., as trustee for the registered holders of Wells Fargo Commercial

       Mortgage Securities, Inc., Multifamily Mortgage Pass-through Certificates, Series 2018-

       SB48, recorded as Document No. 1811501305; and

              c.      that certain Mortgage recorded January 11, 2018 as Document No.

       1801118097 made by SSDF1 4611 S. Drexel LLC to CBRE Capital Markets, Inc., to

       secure a note in the originally stated principal amount of $3,280,000.00 and last assigned

       to Citibank, N.A., as trustee for the registered holders of Wells Fargo Commercial

       Mortgage Securities, Inc., Multifamily Mortgage Pass-through Certificates, Series 2018-

       SB48, recorded as Document No. 1811501305.

6217-27 South Dorchester

       24.    The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $1,750,000 for 6217-27 South Dorchester.


                                              11
       25.     After the property was toured by 23 prospective bidders, bids were submitted by 13

prospective purchasers.

       26.     The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer from The Management Company,

LLC to purchase the property for $2,116,000 with waivers of due diligence and financing

contingencies. (A true and accurate copy of the Purchase and Sale Agreement is attached at

Exhibit 4.)

       27.     Title to 6217-27 South Dorchester is vested in SSDF4 6217 S Dorchester LLC and

clouded by that certain Mortgage recorded December 15, 2017 as Document No. 1734949079

made by SSDF4 6217 S. Dorchester LLC to CBRE Capital Markets, Inc., to secure a note in the

originally stated principal amount of $1,700,000.00 and last assigned to Citibank, N.A., as trustee

for the registered holders of Wells Fargo Commercial Mortgage Securities, Inc., Multifamily

Mortgage Pass-through Certificates, Series 2018-SB48, recorded as Document No. 1811555208.

7024-32 South Paxton

       28.     The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $1,550,000 for 7024-32 South Paxton.

       29.     After the property was toured by 14 prospective bidders, bids were submitted by

ten prospective purchasers.

       30.     The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer from Ventus Holdings, LLC to

purchase the property for $1,775,000 with waivers of due diligence and financing contingencies.

(A true and accurate copy of the Purchase and Sale Agreement is attached at Exhibit 5.)

       31.     Title to 7024-32 South Paxton is vested in SSDF4 7024 S Paxton LLC and clouded

by the following encumbrances of record:


                                                12
       a.      that certain Mortgage recorded January 3, 2017 as Document No.

1700310121 made by EquityBuild, Inc. to Master's Holdings, LLC, to secure a note in the

originally stated principal amount of $2,000,000.00;

       b.      that certain Mortgage recorded April 10, 2017 as Document No.

1710055037 made by EquityBuild, Inc. to Aaron Beauclair, as to an undivided .36%

interest; Alan Rubin, as to an undivided .91% interest; Baron Real Estate Holdings, LLC,

as to an undivided 7.27% interest; Bright Venture, as to an undivided .91% interest; David

M. Harris, as to an undivided 3.64% interest; Dennis and Mary Ann Hennefer, as to an

undivided 12.73% interest; Don Minchow, as to an undivided 1.45% interest; DVH

Investment Trust, as to an undivided 1.27% interest; Emile Dufrene, as to an undivided

1.82% interest; Ernest D. Marcus, as to an undivided 1.82% interest; Florybeth & David

Stratton, as to an undivided 2.41% interest; Francisco Fernandez, as to an undivided 3.64%

interest; Gallowglass LLC, as to an undivided 1.82% interest; Girl Cat Capital West LLC,

as to an undivided 1.82% interest; Gowrisankar Challagundla, as to an undivided .91%

interest; GRB Properties LLC, as to an undivided 3.85% interest; Hidden Diamonds LLC,

as to an undivided 1.82% interest; iPlan Group Agent for Custodian FBO Randall Pong

IRA, as to an undivided 1.82% interest; iPlanGroup Agent for Custodian FBO Maricris

Lee IRA, as to an undivided .29% interest; IRA Resources, FBO Edward Day, IRA Acct

#35-36374, as to an undivided .55% interest; JS Investment Trust, as to an undivided .87%

interest; Julie Patel, as to an undivided 1.45% interest; Karl R. DeKlotz, as to an undivided

5.45% interest; Kevin P. Kennedy, as to an undivided 1.82% interest; KKW Investments,

as to an undivided .14% interest; Kuldeep Jain, as to an undivided 3.64% interest; Madison

Trust Company Custodian FBO Phillip Vender Kraats IRA # M1611034, as to an




                                         13
undivided 1.82% interest; Madison Trust Company Custodian FBO Steven Rocher IRA

#M1610060, as to an undivided .35% interest; Madison Trust Company Custodian FBO

Zinaida V. Goltseva IRA, as to an undivided .62% interest; MayREI LLC, as to an

undivided .07% interest; Michael Alden Schankman, as to an undivided 1.82% interest;

Michael F. Grant & L. Gretchen Grant Revocable Trust dated March 16, 2012, as to an

undivided 1.45% interest; NBFAR Investment LLC, as to an undivided 1.09% interest; Pat

Desantis, as to an undivided 9.09% interest; Patricia J. Theil C/F Jacqueline M. Theil, as

to an undivided 1.82% interest; Pensco Trust Company Custodian FBO Bruce Kaechele

Self-Directed IRA, as to an undivided 1.82% interest; Robert A. Demick DDS PA 401K,

as to an undivided 1.82% interest; Samuel D. Theil, as to an undivided .91% interest;

Steven Roche, as to an undivided .02% interest; Strategic Wealth Ventures, LLC, as to an

undivided .91% interest; Tahiti Trust, as to an undivided 2.00% interest; the Dominguez-

Peters Living Trust, as to an undivided 1.82% interest; United Capital Properties LLC, as

to an undivided 2.0% interest; US Freedom Investments, LLC, as to an undivided 1.82%

interest; Vantage Custodian FBO Sidney Haggains IRA, as to an undivided 1.27% interest;

and White Tiger Revocable Trust, as to an undivided 3.02% interest, to secure a note in the

originally stated principal amount of $2,750,000.00;

       c.      that certain Mortgage recorded June 18, 2018 as Document No.

1816918191 made by SSDF4 7024 S Paxton LLC to Greystone Servicing Corporation,

Inc., to secure a note in the originally stated principal amount of $1,541,000.00 and last

assigned to the Federal Home Loan Mortgage Corporation by Document No. 1816918192;

       d.      that certain financing statement filed by the Federal Home Loan Mortgage

Corporation on June 18, 2018 as Document No. 1816918193; and




                                        14
              e.      the Markwell 8076 Lis Pendens.

7255-57 South Euclid

       32.    The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $800,000 for 7255 South Euclid.

       33.    After the property was toured by 15 prospective bidders, bids were submitted by

eleven prospective purchasers.

       34.    The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer from The Management Company,

LLC to purchase the property for $970,000 with waivers of due diligence and financing

contingencies. (A true and accurate copy of the Purchase and Sale Agreement is attached at

Exhibit 6.)

       35.    Title to 7255 South Euclid is vested in SSDF4 7255 S Euclid LLC and clouded by

the following encumbrances of record:

              a.      that certain Mortgage recorded August 2, 2016 as document 1621550124

       made by EquityBuild, Inc. to Fredric R. Gottlieb, Revocable Trust, dtd 7/31/08, as to

       4.80%; The Entrust Group Inc FBO Rita Deierlein Roth IRA Account #: 01-38102, as to

       2.56%; iPlanGroup Agent for Custodian FBO Michael Borgia IRA, as to 10.00%;

       iPlanGroup Agent for Custodian FBO Robert Houston IRA, as to 4.00%; Madison Trust

       Company Custodian FBO Bolanle Addo M1604003, as to 4.00%; Katie Whitlock, as to

       4.00%; Paul N. Wilmesmeier, as to 2.00%; Johnny Colson, as to 4.00%; Kevin Scheel, as

       to 2.00%; Bill Akins, as to 4.00%; Conrad Hanns, as to 4.00%; Asians Investing In Real

       Estate, LLC, as to 4.80%; Eco2 Capital Inc. 401k, as to 4.00%; Joseph P. McCarthy, as to

       3.20%; Mark Young, as to 3.20%; John Witzigreuter, as to 4.00%; Terry M. McDonald

       and Rhonda R. McDonald, as to 4.00%; Alton P. Motes and Vicki Elaine Washburn, as to


                                              15
4.80%; Equity Trust Company Custodian for James Robinson IRA, as to 4.80%; Vladimir

Matviishin, as to 4.00%; Equity Trust Company Custodian FBO Kelly Welton IRA

Account # 200271700, as to 0.16%; iPlan Group Agent for Custodian FBO Kelly Welton

IRA, as to 0.40%; Sidney Glenn Willeford II, as to 6.00%; iPlan Group Agent for

Custodian FBO Kelly Welton Roth IRA, as to 0.11%; Tolu Makinde, as to 2.00%;

iPlanGroup Agent for Custodian FBO Ken Jorgensen IRA, as to 4.12%; New Direction

IRA Inc Custodian FBO Frances D. Cook IRA Account #: 9003717, as to 0.48%; Principle

Assets, LLC, as to 0.56%; Frank Sohm and Laura Sohm, as to 2.82%; and Pittman Gold,

LLC, as to 1.18%, to secure a note in the originally stated principal amount of $1,250,000;

       b.      that certain Mortgage recorded December 19, 2017 as Document No.

1735312037 made by SSDF4 7255 S. Euclid LLC to CBRE Capital Markets, Inc., to secure

a note in the originally stated principal amount of $984,000.00 and last assigned to

Citibank, N.A., as Trustee for the Registered Holders of Wells Fargo Commercial

Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-

SB48 by Document No. 1811508178; and

       c.      that certain lis pendens recorded as Document No. 1818318078 in

connection with Anson Markwell, as Trustee for the Amark Investment Trust vs.

EquityBuild, Inc. d/b/a EB EquityBuild Capital, Inc.; Hard Money Company, LLC d/b/a

Venture Hard Money Capital LLC; EquityBuild Finance, LLC; Jerry J. Cohen; Shaun D.

Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N. Avers, LLC; SSDF4 701 5th, LLC;

SSFD4 7024 S. Paxton LLC; SSDF4 7255 S. Euclid, LLC; SSDF5 Portfolio 1, LLC; SSDF7

Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437 S. Kenwood, LLC; 7026 Cornell, Inc.,

7109 S. Calumet, LLC; 8100 S Essex, LLC; EB South Chicago 4, LLC and SSPH




                                        16
       Portfolio 1, LLC, Circuit Court of Cook County, Case No. 18-CH-09098 (the "Markwell

       8078 Lis Pendens").

4317-19 South Michigan

       36.       The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $850,000 for 4317-19 South Michigan.

       37.       After the property was toured by eleven prospective bidders, bids were submitted

by eight prospective purchasers.

       38.       The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer from the 9337 Series Of The Paper

Street Group, LLC to purchase the property for $850,000 with waivers of the due diligence and

financing contingencies. (A true and accurate copy of the Purchase and Sale Agreement is attached

at Exhibit 7.)

       39.       Title to 4317-19 South Michigan is vested in SSDF7 Portfolio 1 LLC and clouded

by the following encumbrances of record:

                 a.     that certain Mortgage recorded February 22, 2016 as Document No.

       1605356098 made by EquityBuild, Inc. to Gerry Recamara and Clarice Recamara, as to an

       undivided 1.01% interest; Equity Trust Company Custodian FBO Ronald M. Beal IRA, as

       to an undivided 9.09% interest; Harvey Singer, as to an undivided 21.21% interest; Susan

       Martinez, as to an undivided 5.05% interest; Sohm Strategic Investments LLC, as to an

       undivided 2.53% interest; Paul N. Wilmesmeier, as to an undivided 2.53% interest; The

       Entrust Group Inc. FBO Marjorie Jean Sexton IRA# 7230013060, as to an undivided

       0.95% interest; Pinellas Florida Freedom Realty, LLC, as to an undivided 1.01% interest;

       iPlanGroup Agent for Custodian FBO Verdell Michaux, as to an undivided 0.40% interest;

       Verdell Michaux, as to an undivided 0.10% interest; iPlanGroup Agent for Custodian FBO


                                                17
Mario Flores IRA, as to an undivided 16.54% interest; Hillside Fund, LLC, as to an

undivided 7.58% interest; Deborah Buffamanti, as to an undivided 5.05% interest; Paul

Harrison, as to an undivided 15.43% interest; Hang Zhou and Lu Dong; as to an undivided

5.05% interest; Thaddeus Gala, as to an undivided 2.53% interest; Ramsey Stephan, as to

an undivided 2.02% interest; and Summit Trust Company, Trustee David R. Theil MD PS

PL Profit Sharing Keogh FBO David R. Theil Plan Administer, as to an undivided 1.92%

interest, to secure a note in the originally stated principal amount of $990,000.00; and

       b.      that certain Mortgage recorded May 7, 2018 as Document No. 1812734048

made by SSDF7 Portfolio 1 LLC to Liberty EBCP, LLC, to secure a note in the originally

stated principal amount of $18,400,000, that certain Assignment of Rents made by SSDF7

Portfolio 1 LLC to Liberty EBCP, LLC recorded May 7, 2018 as Document No.

1812734049, and that certain financing statement filed by Liberty EBCP, LLC on May 7,

2018 as Document No. 1812734050 (collectively, the "Second Set Of Liberty Security

Documents");

       c.      that certain lis pendens recorded as Document No. 1822706115 in

connection with Michigan Shore Apartments LLC vs. Equity Build, Inc., SSDF7 Portfolio

LLC, and Liberty EBCP LLC, Circuit Court of Cook County, Case No. 18-CH-09098 (the

"Michigan Shore 6115 Lis Pendens"); and

       d.      that certain lis pendens recorded as Document No. 1818318079 in

connection with Anson Markwell, as Trustee for the Amark Investment Trust vs.

EquityBuild, Inc. d/b/a EB EquityBuild Capital, Inc.; Hard Money Company, LLC d/b/a

Venture Hard Money Capital LLC; EquityBuild Finance, LLC; Jerry J. Cohen; Shaun D.

Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N. Avers, LLC; SSDF4 701 5th, LLC;




                                         18
       SSFD4 7024 S. Paxton LLC; SSDF4 7255 S. Euclid, LLC; SSDF5 Portfolio 1, LLC; SSDF7

       Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437 S. Kenwood, LLC; 7026 Cornell, Inc.,

       7109 S. Calumet, LLC; 8100 S Essex, LLC; EB South Chicago 4, LLC and SSPH

       Portfolio 1, LLC, Circuit Court of Cook County, Case No. 18-CH-09098 (the "Markwell

       8079 Lis Pendens").

7442-54 South Calumet

       40.    The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $450,000 for 7442-54 South Calumet.

       41.    After the property was toured by 25 prospective bidders, bids were submitted by

eleven prospective purchasers.

       42.    The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer from 7936Essex LLC to purchase

the property for $565,000 with waivers of due diligence and financing contingencies. (A true and

accurate copy of the Purchase and Sale Agreement is attached at Exhibit 8.)

       43.    Title to 7442-54 South Calumet is vested in SSDF7 Portfolio 1 LLC and clouded

by the following potential encumbrances of record:

              a.      that certain Mortgage recorded February 4, 2016 as Document No.

       1603550260 made by EquityBuild, Inc. to Paul Harrison, as to an undivided 10.81%

       interest; Peter P. Nuspl, as to an undivided 0.97% interest; Bluebridge Partners Limited, as

       to an undivided 25.22% interest; David Marcus, as to an undivided 9.13% interest; Jerome

       Shaffer, as to an undivided 13.04% interest; iPlanGroup Agent for Custodian FBO Ed

       Bancroft IRA acct. no. 3320329, as to an undivided 0.70% interest; Shelton Family Trust,

       as to an undivided 2.61% interest; Bonaparte Properties, LLC, as to an undivided 2.17%

       interest; Robert Guiney, as to an undivided 2.17% interest; Demetres Velendzas, as to an


                                               19
       undivided 4.35% interest; Alex Breslav, as to an undivided 4.35% interest; Harvey Singer,

       as to an undivided 3.26% interest; iPlanGroup Agent for Custodian FBO Richard Lohrman

       IRA, as to an undivided 3.04% interest; Timothy Sharp, as to an undivided 4.35% interest;

       Arthur Bertrand, as to an undivided 4.35% interest; Cheryl L. Pammer, as to an undivided

       5.13% interest; EquityBuild, Inc., as to an undivided 4.35% interest, to secure a note in the

       originally stated principal amount of $1,150,000.00;

              b.      that certain Mortgage recorded May 7, 2018 as Document No. 1812734045

       made by SSDF7 Portfolio 1 LLC to Liberty EBCP, LLC, to secure a note in the originally

       stated principal amount of $18,400,000, that certain Assignment of Rents made by SSDF7

       Portfolio 1 LLC to Liberty EBCP, LLC recorded May 7, 2018 as Document No.

       1812734046, and that certain financing statement filed by Liberty EBCP, LLC on May 7,

       2018 as Document No. 1812734047 (collectively, the "First Set Of Liberty Security

       Documents");

              c.      the Michigan Shore 6115 Lis Pendens; and

              d.      the Markwell 8078 Lis Pendens.

7701-03 South Essex

       44.    The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $650,000 for 7701-03 South Essex.

       45.    After the property was toured by 19 prospective bidders, bids were submitted by

eight prospective purchasers.

       46.    The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer of $700,000 submitted by

7936Essex LLC with waivers of due diligence and financing contingencies. (A true and accurate

copy of the Purchase and Sale Agreement is attached at Exhibit 9.)


                                                20
       47.    Title to 7701-03 South Essex is vested in SSDF7 Portfolio 1 LLC and clouded by

the following encumbrances of record:

              a.      that certain Mortgage recorded January 14, 2014 as document no.

       1401456018 made by Shane Veltri to Jay Zerfoss, as to an undivided 11.24% interest;

       iPlan, LLC FBO Dennis McCoy IRA, as to an undivided 11.24% interest; Covenant

       Funding LLC, as to an undivided 33.71% interest; Terry L. and Sheryl R. Merrill, as to an

       undivided 5.62% interest; Domenic Simone, as to an undivided 11.24% interest; Alan and

       Vicky Schankman, as to an undivided 5.62% interest; Louis Duane Velez LLC, as to an

       undivided 16.85% interest; and 1839 Fund I, LLC as to an undivided 5.62% interest, to

       secure a note in the originally stated principal amount of $890,000.00;

              b.      the Second Set Of Liberty Security Documents; and

              c.      that certain lis pendens recorded as Document No. 1818318080 in

       connection with Anson Markwell, as Trustee for the Amark Investment Trust vs.

       EquityBuild, Inc. d/b/a EB EquityBuild Capital, Inc.; Hard Money Company, LLC d/b/a

       Venture Hard Money Capital LLC; EquityBuild Finance, LLC; Jerry J. Cohen; Shaun D.

       Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N. Avers, LLC; SSDF4 701 5th, LLC;

       SSFD4 7024 S. Paxton LLC; SSDF4 7255 S. Euclid, LLC; SSDF5 Portfolio 1, LLC; SSDF7

       Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437 S. Kenwood, LLC; 7026 Cornell, Inc.,

       7109 S. Calumet, LLC; 8100 S Essex, LLC; EB South Chicago 4, LLC and SSPH

       Portfolio 1, LLC, Circuit Court of Cook County, Case No. 18-CH-09098.

816-22 East Marquette

       48.    The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $700,000 for 816-22 East Marquette.




                                               21
       49.    After the property was toured by 18 prospective bidders, bids were submitted by

nine prospective purchasers.

       50.    The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer in the amount of $805,000 from

FA1250 LLC with waivers of due diligence and financing contingencies. (A true and accurate

copy of the Purchase and Sale Agreement is attached at Exhibit 10.)

       51.    Title to 816-22 East Marquette is vested in SSDF7 Portfolio 1 LLC and clouded by

the following encumbrances of record:

              a.      that certain Mortgage recorded January 13, 2017 as Document No.

       1701318124 made by EquityBuild, Inc. to iPlanGroup Agent for Custodian FBO Betty

       Beal Mize IRA, as to an undivided 3.30% interest; Flying Hound Holdings, LLC, as to an

       undivided 4.35% interest; Harendra Pal, as to an undivided 8.70% interest; Ed Bancroft, as

       to an undivided 0.52% interest; Shengjie Li and Yuye Xu, as to an undivided 2.17%

       interest; La Donna Acklen, as to an undivided 3.48% interest; Hillside Fund, LLC, as to an

       undivided 5.65% interest; Petra Zoeller, as to an undivided 2.61% interest; Quest IRA Inc

       FBO Terri S. Tracy IRA 24921-11, as to an undivided 4.35% interest; CAMA SDIRA,

       LLC FBO Bill Akins IRA, as to an undivided 21.74% interest; Wisemove Properties, LLC,

       as to an undivided 8.70% interest; Concorde Management, LLC, as to an undivided 10.43%

       interest; Pat Desantis, as to an undivided 8.70% interest; iPlanGroup Agent for Custodian

       FBO William Jack Needham IRA Account #3300944, as to an undivided 0.52% interest;

       Madison Trust Company Custodian FBO Ricardo Acevedo IRA, as to an undivided 3.04%

       interest; iPlanGroup Agent for Custodian FBO Mark Young IRA, as to an undivided 4.35%

       interest; Grathia Corporation, as to an undivided 3.04% interest; and Frank Sohm and Laura




                                               22
       Sohm, as to an undivided 4.35% interest, to secure a note in the originally stated principal

       amount of $1,150,000.00; and

              b.      the Second Set Of Liberty Security Documents;

              c.      that certain lis pendens recorded as Document No. 1822706116 in

       connection with Michigan Shore Apartments LLC vs. Equity Build, Inc., SSDF7 Portfolio

       LLC, and Liberty EBCP LLC, Circuit Court of Cook County, Case No. 18-CH-09098; and

              d.      the Markwell 8079 Lis Pendens.

1422-24 East 68th

       52.    The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $450,000 for 1422-24 East 68th.

       53.    After the property was toured by 15 prospective bidders, bids were submitted by

six prospective purchasers.

       54.    The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer in the amount of $400,000 from

Prince Jibunor with waivers of due diligence and financing contingencies. (A true and accurate

copy of the Purchase and Sale Agreement is attached at Exhibit 11.)

       55.    Title to 1422-24 East 68th is vested in SSPH Portfolio 1 LLC and clouded by the

following encumbrances of record:

              a.      that certain Mortgage recorded April 29, 2014 as Document No.

       1411950137 made by 1422 E68 LLC to Fixed Slice LLC and Daniel Behm, to secure a

       note in the originally stated principal amount of $425,920.00;

              b.      that certain Mortgage recorded January 12, 2015 as Document No.

       1501256149 made by 7823 Essex, LLC and 1422 E68, LLC to Barry Gelber, Rona Gelber,




                                               23
       Lonnie Gelber and Karen Timko, to secure a note in the originally stated principal amount

       of $163,917.88;

              c.      that certain Mortgage recorded May 23, 2017 as Document No.

       1714316084 made by SSPH Portfolio 1 LLC to UBS AG, to secure a note in the originally

       stated principal amount of $4,100,000.00, and last assigned to UBS AG by Document No.

       1910255150, that certain Assignment of Rents made by SSPH Portfolio 1 LLC to UBS AG

       recorded May 23, 2017 as Document No. 1714316085 and last assigned to UBS AG by

       Document No. 1910255151, and that certain financing statement filed by UBS AG on

       May 23, 2017 as Document No. 1714316086 and last assigned to UBS AG by Document

       No. 1912045048 (collectively, the "UBS Security Documents"); and

              d.      that certain lis pendens recorded as Document No. 1818318077 in

       connection with Anson Markwell, as Trustee for the Amark Investment Trust vs.

       EquityBuild, Inc. d/b/a EB EquityBuild Capital, Inc.; Hard Money Company, LLC d/b/a

       Venture Hard Money Capital LLC; EquityBuild Finance, LLC; Jerry J. Cohen; Shaun D.

       Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N. Avers, LLC; SSDF4 701 5th, LLC;

       SSFD4 7024 S. Paxton LLC; SSDF4 7255 S. Euclid, LLC; SSDF5 Portfolio 1, LLC; SSDF7

       Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437 S. Kenwood, LLC; 7026 Cornell, Inc.,

       7109 S. Calumet, LLC; 8100 S Essex, LLC; EB South Chicago 4, LLC and SSPH

       Portfolio 1, LLC, Circuit Court of Cook County, Case No. 18-CH-09098 (the "Markwell

       8077 Lis Pendens").

2800-06 East 81st

       56.    The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $400,000 for 2800-06 East 81st.




                                              24
       57.     After the property was toured by 15 prospective bidders, bids were submitted by

five prospective purchasers.

       58.     The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer in the amount of $460,000 from

Casey Z. Zhang with waivers of due diligence and financing contingencies.

       59.     Rather than depositing the requisite earnest money, Mr. Zhang terminated the

contract.

       60.     The Receiver subsequently accepted the next highest offer, a bid of $430,000 from

Spaulding Partners, LLC with no due diligence or financing contingencies. (A true and accurate

copy of the Purchase and Sale Agreement is attached at Exhibit 12.)

       61.     Title to 2800-06 East 81st is vested in SSPH Portfolio 1 LLC and clouded by the

following encumbrances of record:

               a.     that certain Mortgage recorded March 4, 2014 as Document No.

       1406310014 made by Kendall Chenier to Nicholas D or Pamela M Rende, to secure a note

       in the originally stated principal amount of $430,000.00;

               b.     the UBS Security Documents; and

               c.     the Markwell 8077 Lis Pendens.

4750-52 South Indiana

       62.     The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $570,000 for 4750-52 South Indiana.

       63.     After the property was toured by 21 prospective bidders, bids were submitted by 17

prospective purchasers.

       64.     The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer in the amount of $697,000 from


                                               25
Ventus Holdings, LLC with waivers of due diligence and financing contingencies. (A true and

accurate copy of the Purchase and Sale Agreement is attached at Exhibit 13.)

       65.     Title to 4750-52 South Indiana is vested in SSPH Portfolio 1 LLC and clouded by

the following encumbrances of record:

               a.      that certain Mortgage recorded January 8, 2014 as Document No.

       1400856025 made by EquityBuild, Inc. to Hard Money Company, as to an undivided

       38.46% interest, and Covenant Funding FBO iPlan Group, as to an undivided 61.54%

       interest, to secure a note in the originally stated principal amount of $325,000.00;

               b.      the UBS Security Documents; and

               c.      the Markwell 8076 Lis Pendens.

7840 South Yates

       66.     The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $250,000 for 7840 South Yates.

       67.     After the property was toured by 14 prospective bidders, and bids were submitted

by seven prospective purchasers, the Receiver accepted an offer from Rotini Swank-Adobe to

purchase the property for $350,000. (A true and accurate copy of the Purchase and Sale Agreement

is attached at Exhibit 14.)

       68.     Title to 7840 South Yates is vested in SSPH Portfolio 1 LLC and clouded by the

following encumbrances of record:

               a.      that certain Mortgage recorded March 18, 2013 as Document No.

       1307722026, and re-recorded as Document No. 1334645001 made by Kendall Chenier to

       Nicholas D or Pamela M Rende, to secure a note in the originally stated principal amount

       of $400,000.00;

               b.      the UBS Security Documents; and


                                                26
                c.      the Markwell 8077 Lis Pendens.

431 East 42nd Place

        69.     The Receiver, acting upon the advice of his real estate brokers at SVN and his

retained professionals, asked $35,000 for 431 East 42nd Place.

        70.     As this is a vacant parcel of land, tours were not needed. Bids were submitted by

five prospective purchasers.

        71.     The Receiver then solicited, through SVN, best and final bids from the most

competitive bidders, after which the Receiver accepted an offer in the amount of $82,500 from

Robert Chambers with waivers of due diligence and financing contingencies. (A true and accurate

copy of the Purchase and Sale Agreement is attached at Exhibit 15.)

        72.     Title to 431 East 42nd Place is vested in EquityBuild and clouded by that certain

Mortgage recorded March 28, 2014 as Document No. 1408756025 made by EquityBuild, Inc. to

Hard Money Company, to secure a note in the originally stated principal amount of $291,580.00.

Payment Of Transaction Costs & Treatment Of Proceeds

        73.     At the closings of these sales, certain costs and expenses will be paid from the sales

proceeds, including, but not limited to, (1) the cost of a survey, (2) the premiums associated with

the delivery of policies of owner's title insurance, (3) the cost of state, local, and municipal transfer

taxes, (4) the closing (or escrow) fee assessed by the title company, and (5) a series of ancillary

and customary charges relating to, among other things, the need to procure a full payment water

certificate from the City of Chicago, the Receiver's obligation to deliver ALTA commercial

extended title insurance coverage, closing protection coverage, wire transfer fees (associated with

the transfer of sales proceeds to a receivership bank account), expediting fees, a gap risk update,

and state regulatory fees.




                                                   27
       74.     To convey clear title to each property, the Receiver will also be required to (1) pay

from the closing proceeds any and all past due or currently pending water charges and/or Cook

County property taxes and (2) extend credits in connection with prospective pro-rated 2020 Cook

County property tax liability.

       75.     The Receiver will also be required to pay sales commissions to SVN in connection

with each conveyance. Pursuant to that certain Exclusive Sales Listing & Asset Management

Agreement entered into between SVN and the Receiver, SVN will be entitled to receive a

commission equal to 4.5% of the first $1,000,000 in sales price, 3.5% of the next $2,000,000 in

sales price, and 2.75% of that portion of the sales price exceeding $3,000,000, with discounts of

0.5% in transactions where the prospective buyer was not procured through the efforts of a

cooperating broker.

       76.     The only property subsumed within this motion that would be sold to a buyer

procured through the efforts of a cooperating broker (in the event this motion is granted) is 7840

South Yates, and therefore a commission in the amount of 4.5% of the sales price is payable in

connection with that transaction, and this commission will be shared by SVN and the cooperating

broker. Each of the other sales are subject to the 0.5% discount in the sales commission.

       77.     Accordingly, the Receiver intends to pay real estate brokerage commissions in the

following amounts in connection with the conveyances of the following properties:

               4533-47 S Calumet             :        $ 73,600

               4611-17 S Drexel              :        $142,750

               6217-27 S Dorchester          :        $ 73,480

               7024-32 S Paxton              :        $ 63,250

               7255-57 S Euclid              :        $ 38,800




                                                 28
               4317-19 S Michigan            :        $ 34,000

               7442-54 S Calumet             :        $ 22,600

               7701-03 S Essex               :        $ 28,000

               816-22 E Marquette            :        $ 32,200

               1422-24 East 68th             :        $ 16,000

               2800-06 E 81st                :        $ 17,200

               4750-52 S Indiana             :        $ 27,880

               7840 S Yates Avenue           :        $ 15,750

               431 E 42nd Place              :        $   3,300

       78.     Finally, Andrew E. Porter, an attorney for the Receiver, serves as an agent for the

title company through which the sales subsumed within this motion will close and will therefore

receive agency fees for the title examination work he performed in connection with each proposed

conveyance, such fees to be in the following estimated amounts (subject to increases if buyers who

acquire with financing are required to purchase one or more title insurance endorsements):

               4533-47 S Calumet             :        $ 4,168.00

               4611-17 S Drexel              :        $ 7,504.00

               6217-27 S Dorchester          :        $ 4,163.20

               7255-57 S Euclid              :        $ 2,776.00

               4317 S Michigan               :        $ 2,584.00

               7442-54 S Calumet             :        $ 2,080.00

               7701-03 S Essex               :        $ 2,288.00

               816-22 E Marquette            :        $ 2,520.00

               1422-24 East 68th             :        $ 1,752.00




                                                 29
                2800-06 E 81st                  :        $ 1,808.00

                4750-52 S Indiana               :        $ 2,288.00

                7840 S Yates Avenue             :        $ 1,672.00

                431 E 42nd Place                :        $ 1,344.00

        79.     The Receiver intends to reduce the fee application ultimately submitted to the Court

in connection with the corresponding asset disposition work in an amount equal to the agency fees

being paid to Mr. Porter.

        80.     In the Order Appointing Receiver, this Court vested the Receiver with authority to

sell, and transfer clear title to, all real property in the Receivership Estate. (Docket No. 16, ¶ 39)

(“Upon further Order of this Court, pursuant to such procedures as may be required by this Court

and additional authority such as 28 U.S.C. §§ 2001 and 2004, the Receiver will be authorized to

sell, and transfer clear title to, all real property in the Receivership Estate.”)

        81.     Pending the completion of the claims process and a to-be-approved distribution

plan, the proceeds from the sales of the properties subject to this motion will be held in separate

subaccounts established by the Receiver (and for which the Receiver will maintain an accounting

as to all sums deposited therein) and will not be available to pay operating expenses of the

Receivership, absent further order of Court. The inclusion of such amounts in a subaccount does

not constitute an admission that any or all such amounts are subject to a valid security interest. The

actual amount of sales proceeds in the subaccount to which the parties claiming the secured interest

are entitled will be subject to determination through the claims process. The Receiver reserves all

rights to seek a transfer of any such proceeds to the Receiver’s operating account by subsequent

Order of the Court.




                                                    30
       WHEREFORE, the Receiver respectfully requests that this Court grant the Tenth Motion

To Confirm The Sale Of Certain Real Estate And For The Avoidance Of Certain Mortgages, Liens,

Claims, And Encumbrances by entering an order in the form attached at Tab A approving the sales

of 4533-47 South Calumet, 4611-17 South Drexel, 6217-27 South Dorchester, 7024-32 South

Paxton, 7255-57 South Paxton, 4317-19 South Michigan, 7442-54 South Calumet, 7701-03 South

Essex, 816-22 East Marquette, 1422-24 East 68th, 2800-06 East 81st, 4750-52 South Indiana,

7840 South Yates, and 431 East 42nd with such sales to be free and clear of the mortgages, liens,

claims, and encumbrances identified herein, and with all such mortgages, liens, claims, and

encumbrances attaching to the sales proceeds with the same force, validity, status, and effect, if

any, as they had against the properties being sold.


Dated: October 5, 2020                                Kevin B. Duff, Receiver

                                              By:     /s/ Michael Rachlis
                                                      Michael Rachlis
                                                      Jodi Rosen Wine
                                                      Rachlis Duff & Peel LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950; Fax (312) 733-3952
                                                      mrachlis@rdaplaw.net




                                                31
